                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA

                                   MEMORANDUM

Honorable Morrison C. England, Jr.           RE: Timoteo Valle, Jr.
United States District Judge                     Docket Number: 0972 2:02CR00213-005
Sacramento, California                           PERMISSION TO TRAVEL
                                                 OUTSIDE THE COUNTRY

Your Honor:

Timoteo Valle, Jr. is requesting permission to travel to Zacatecas, Mexico. Timoteo Valle, Jr. is
current with all supervision obligations, and the probation officer recommends approval be
granted.


Conviction and Sentencing Date: On August 12, 2003, Timoteo Valle, Jr. was sentenced for the
offenses of 21 USC 846, 841(a)(1), Conspiracy to Manufacture Methamphetamine; 21 USC 846
and 841(c)(2), Conspiracy to Possess a Listed Chemical with Knowledge, or Having Reasonable
Cause to Believe, That It Would Be Used to Manufacture Methamphetamine; 21 USC 841(c)(2),
Possession of a Listed Chemical with Knowledge, or Having Reasonable Cause to Believe, That
It Would Be Used to Manufacture Methamphetamine; 18 USC 924(c), Use, Carrying, and
Possession of a Firearm During a Drug Trafficking Offense.


Sentence Imposed: 180 months Bureau of Prisons; 60 months Supervised Release; and $400
Special Assessment (Paid).


Dates and Mode of Travel: Traveling from January 11, 2019, through January 27, 2019.
Traveling through Aeromexico Airlines.


Purpose: Visit family.




                                               1
                                                                                                 REV. 03/2017
                                                                  TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
RE:      Timoteo Valle Jr
         Docket Number: 0972 2:02CR00213-005
         PERMISSION TO TRAVEL OUTSIDE THE COUNTRY


                                   Respectfully submitted,

                                   /s/ Adrian Garcia

                                        Adrian Garcia
                                United States Probation Officer

Dated:     December 18, 2018
           Fresno, California
           AG/dp


REVIEWED BY:                Tim D. Mechem
                           Tim D. Mechem
                           Supervising United States Probation Officer


                                ORDER OF THE COURT

The Court orders:

         ☒ Approved ☐ Disapproved


Dated: January 9, 2019




                                              2
                                                                                                 REV. 03/2017
                                                                  TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
